Order entered September 25, 2014




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-14-00426-CR

                   KASSANDRA MARTINEZ-HERNANDEZ, Appellant

                                             V.

                             THE STATE OF TEXAS, Appellee

                     On Appeal from the Criminal District Court No. 2
                                  Dallas County, Texas
                           Trial Court Cause No. F13-56452-I

                                         ORDER
        Appellant’s September 22, 2014 motion for extension of time to file appellant’s reply

brief is GRANTED. The time to file appellant’s reply brief is EXTENDED to October 23,

2014.


                                                    /s/   LANA MYERS
                                                          JUSTICE